Exhibit 10.23

2009 Bonuses, 2010 Base Salaries and Stock-Based Awards

On February 5, 2010, upon the recommendation of the Compensation Committee of
the Board of Directors (the “Board”) of Volcano Corporation (the “Company”), the
independent members of the Board approved cash bonuses to be paid to the “named
executive officers” (as defined under applicable securities laws) of the Company
for performance in the year ended December 31, 2009 and their respective annual
base salaries for 2010, effective January 1, 2010. In addition, as part of the
Company’s annual equity compensation grant process, the independent members of
the Board approved the grant of restricted stock unit awards (“RSUs”) and stock
options to the Company’s named executive officers under the Company’s 2005
Equity Compensation Plan, as amended and restated (the “Plan”).

The table below sets forth the cash bonuses and base salaries approved for each
named executive officer of the Company, as well as the number of RSUs and the
number of shares subject to stock options granted to each such named executive
officer on February 5, 2010, along with a brief description of the vesting
provisions applicable to such RSUs and stock option grants.

 

Named Executive Officer

  

Title

   2009
Bonus ($)     2010 Base
Salary ($)     Number of
RSUs (1)    Number of Shares
Subject to Stock
Options (2)

R. Scott Huennekens

   President and Chief    $ 500,000      $ 500,000      50,000    100,000   
Executive Officer          

John T. Dahldorf

   Chief Financial Officer      140,000        309,000      14,340    25,158   
and Secretary          

Vincent J. Burgess

   Group President,      115,000        309,000      14,340    25,158   
Advanced Imaging              Systems          

Michel E. Lussier

   Managing Director of      70,000        383,217  (3)    14,340    25,158   
Volcano Europe          

Jorge J. Quinoy

   Executive Vice President,      —   (4)      306,000      10,000    20,000   
Global Sales          

 

(1) 25% of the RSUs will vest, if at all, each year on the anniversary of the
grant date, subject to the individual’s continued service through each such
date, so that the award is fully vested on the fourth anniversary of the grant
date.

 

(2) 1/48th of the shares underlying such option shall vest in equal monthly
installments over a period of four years commencing on the date of grant,
subject to the individual’s continued service through each such date.

 

(3) Mr. Lussier’s salary reflects the conversion of his salary from euros at the
applicable exchange rate on February 5, 2010.

 

(4) Mr. Quinoy was not eligible to receive a cash bonus for the year ended
December 31, 2009; however, Mr. Quinoy earned $153,315 in sales commissions for
the year ended December 31, 2009.

The RSUs are evidenced by a Restricted Stock Unit Grant Notice and Restricted
Stock Unit Agreement (together, the “RSU Agreement”), which, together with the
Plan, set forth the terms and conditions of the RSUs. The stock options are
evidenced by a Stock Option Agreement (the “Stock Option Agreement”), which,
together with the Plan, set forth the terms and conditions of the stock options.
The exercise price of the stock options is $19.07 per share, which is equal to
the fair market value of the Company’s common stock on the date of grant, and
have a term of seven years.

The foregoing is only a brief description of the material terms of the RSUs and
the stock options granted to the named executive officers on February 5, 2010,
does not purport to be complete and is qualified in its entirety by reference to
the Plan, the forms of RSU Agreement under the Plan and the form of Stock Option
Agreement under the Plan. A copy of the Plan, as amended and restated was
previously filed as Appendix A to the Company’s definitive proxy statement on
Form DEF 14A, as filed with the Securities and Exchange Commission (“SEC”) on
June 2, 2009. A copy of the forms of RSU Agreement and Stock Option Agreement
under the Plan is filed as Exhibit 10.2 and 10.3, respectively, to the Company’s
Current Report on Form 8-K, as filed with the SEC on February 11, 2010.